Citation Nr: 1435944	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a brain hematoma.  

2.  Entitlement to an initial rating in excess of 30 percent for post-concussive headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2010 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The May 2009 decision denied a claim to reopen service connection for residuals of a head injury.  The April 2010 decision reopened the claim and awarded service connection for post concussive headaches, assigning a 30 percent disability evaluation.  In the same decision, service connection for a brain hematoma was denied.  

The Veteran testified before the undersigned Veterans Law Judge in a March 2013 video conference hearing; a transcript of the hearing is associated with the claims file.  

The issue of service connection for residuals of brain trauma, to include brain hematoma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's post-concussive headaches are manifested by frequent, prostrating attacks productive of economic impairment.  


CONCLUSIONS OF LAW

Throughout the appeal period, the criteria for an initial 50 percent rating for post-concussive headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the Veteran's post-concussive headaches claim, the claim arises from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, all pertinent records from all relevant sources identified by the Veteran have been obtained.  VA has associated with the claims file the service treatment records and pertinent post-service treatment records.  She was afforded a VA examination in March 2010.  The Board finds that the examination is adequate for rating purposes as the examiner conducted a thorough examination, noting all clinical findings needed for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Finally, neither the Veteran nor her representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Post-Concussive Headaches - Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's post-concussive headaches are rated under Diagnostic Codes 8045-8100 (for migraines as a residual of traumatic brain injury).  Under Diagnostic Code 8100, migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

As noted above in the Introduction, the April 2010 rating decision on appeal granted service connection for post-concussive headaches, rated 30 percent disabling, effective February 18, 2009.  After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a (maximum) 50 percent disability rating is warranted throughout the appeal period for the Veteran's post-concussive headaches.  

A March 2009 Southeast Baptist Hospital report noted the Veteran's complaint of a headache for several days with nausea and bilateral ear pain, with no relief from various medications.  An April 2009 report from Dr. R.J. Aranibar indicated that the Veteran's headaches were minimal on examination.  A May 2009 report from Dr. R.J. Aranibar noted the Veteran's complaint of intermittent headaches.  

A March 2009 Brook Army Medical Center emergency room report noted the Veteran's complaint of a headache, generalized with intermittent sharp pain.  The Veteran also related that she has experienced this five times per week since her original head injury in service from a motor vehicle accident in January 1984.  An October 2009 VA treatment record included the Veteran's account of chronic daily headaches since 1984.  A February 2010 VA neurology consult report noted the Veteran's statement that she experiences two types of headaches.  The most frequent headaches has a gradual onset over several hours, throbbing in character and non-localized, occurring over various areas of her head, eventually resulting in nausea and light sensitivity. She also experiences near daily headaches, described as tension-type headaches.  In addition, the Veteran stated that she awakens with a headache over 90 percent of the time.  

On March 2010 VA miscellaneous neurological disorders examination, the Veteran stated she has experienced headaches since her head injury in 1984, and beginning in March 2009, she developed sharp pains in the back of the head, with present continued right-sided head pain.  

In her May 2010 notice of disagreement, the Veteran related that she experiences prostrating attacks every day from her headaches, and that her head is usually already throbbing before breakfast.  

At the March 2013 video conference hearing, the Veteran testified that she experiences headaches on an almost daily basis, worse since 2009.  The headaches sometimes last two to three days.  She indicated that the majority of the time she stays in a dark room with darkened shades when she has a headache because light aggravates her headaches.  She sometimes stays in bed for days, and for five out of seven days during a week she has a headache.  

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a (maximum) 50 percent disability rating.  The Board notes that evidence pertinent to the Veteran's claim is limited.  Nonetheless, the pertinent evidence in this claims file consistently shows the Veteran has complained of frequent headaches, sometimes lasting for days, and with associated nausea and light sensitivity.  The record also shows that the Veteran has taken prescription medication for her headaches that only sometimes provide relief.  

To receive a 50 percent rating, the evidence must show migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran contends that her headaches occur approximately five out of seven days per week, and have been described as sometimes lasting for days, resulting in the Veteran having to go to a dark room and lie down.  The Board finds the testimony and statements from the Veteran to be credible and competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the evidence does not specifically address economic inadaptability, the Veteran's disability is clearly more severe than that noted in the criteria for a 30 percent rating, which requires migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  Further, the Board notes that headaches lasting 24 hours or more and resulting in the Veteran having to lie down in a dark room are clearly prostrating, and must have some economic impact.  

Therefore, the Board finds that the Veteran's symptomatology more closely approximate the criteria for a 50 percent disability rating under Diagnostic Code 8100.  A 50 percent disability is the maximum schedular rating available under Diagnostic Code 8100.  No other diagnostic codes apply to the Veteran's symptomatology; therefore, a schedular disability rating in excess of 50 percent is not warranted.  The Board addresses the issue of an extraschedular rating below.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability requires the assignment of an extraschedular rating.  

In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's headaches are manifested by frequent prostrating attacks with significant economic impairment.  The Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned disability rating.  Rather, her description of her headache symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board also notes that the Veteran is service-connected for a psychiatric disability however, referral for an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) to ascertain the collective impact of the Veteran's service-connected disabilities on her earning capacity is not needed because, her other service-connected disability is not on appeal, and the Veteran has not alleged, and the evidence does not indicate, that it is not appropriately, and adequately, rated under the assigned schedular criteria.  See Johnson v. McDonald, No. 2013-7104, U.S. Fed. Cir., Aug. 06, 2014)).  

Finally, the Board recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual employability due to service-connected disabilities (TDIU) is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran is rated 100 percent since February 22, 1999 for her service-connected major depression.  Hence, the matter of entitlement to TDIU is not raised by the record.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 50 percent disability rating for post-concussive headaches is granted throughout the appeal period.  

REMAND

Regarding the claim for service connection for a brain hematoma, after a review of the evidence of record, the Board finds that additional development is necessary.  

The Veteran asserts that her disability is related to her January 1984 motor vehicle accident and brain trauma from the accident, or alternatively, related to medication prescribed for her service-connected post-concussive headaches.  On March 2010 VA examination, it was noted that the change in the Veteran's headache pattern in 2009 was at the same time of abnormal MRI findings of the brain.  In regards to whether the Veteran's brain hematoma was related to her in-service injury, the examiner opined that he could not resolve the issue without resorting to mere speculation since he did not have imaging studies after or later on after the in-service injury.  

The Board notes, however, that skull x-rays in January 1984 were within normal limits, and a December 1992 VA neurologic examination found there was no tumor present and no reason based on the Veteran's history to suspect there is a neoplasm, and found no evidence of any other neurological pathology contributing to her headaches.  And, shortly before the abnormal brain MRI findings in March 2009, a July 2008 MRI/MRA was noted to be normal.  As such, it appears the record may contain enough information for a non-speculative opinion.   

Finally, as the claims file is being returned, any outstanding pertinent VA treatment records since April 2012 should either be made accessible electronically or physically, and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, VA treatment records since April 2012 related to the Veteran's claim.  

2. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of the Veteran's brain hematoma. The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's brain hematoma is related to or had its onset in service, including the documented in-service head injury from a motor vehicle accident in January 1984.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's brain hematoma was caused or aggravated (i.e., permanently worsened) by her service-connected headaches and medication used to treat the headaches (e.g., ibuprofen).  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the matter remaining on appeal.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


